Case: 16-60673      Document: 00514031263         Page: 1    Date Filed: 06/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-60673                                  FILED
                                  Summary Calendar                            June 13, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRIS EUGENE COSNER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:15-CR-96-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       A jury convicted Chris Eugene Cosner of bank robbery in violation of
18 U.S.C. § 2113(a) and (d) and brandishing a firearm in relation to a crime of
violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The district court sentenced
Cosner as a career offender pursuant to U.S.S.G. § 4B1.1 to a total of 360
months of imprisonment.          Cosner now appeals, contending that his bank
robbery conviction is not a “crime of violence” for the purposes of serving as a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60673     Document: 00514031263          Page: 2   Date Filed: 06/13/2017


                                  No. 16-60673

predicate offense for his § 924(c)(1) conviction or for application of the career-
offender guideline.     He also asserts that the district court improperly
participated   in    plea   negotiations       and   that   trial   counsel   rendered
constitutionally ineffective assistance. We affirm.
      First, as Cosner concedes, his challenges to the characterization of his
federal bank robbery conviction of a “crime of violence” are foreclosed by our
recent decision in United States v. Brewer, which held that federal bank
robbery is categorically a “crime of violence” as defined by § 4B1.2(a)(1) for the
purpose of the career-offender guideline. See 848 F.3d 711, 714-16 (5th Cir.
2017). Because § 4B1.2(a)(1) defines “crime of violence” “in exactly the same
manner as § 924(c)(3)(A),” see United States v. Jones, 854 F.3d 737, 740 (5th
Cir. 2017), Brewer necessarily dictates that federal bank robbery is also
categorically a “crime of violence” for the purposes of his § 924(c)(1) conviction,
see 848 F.3d at 714-16.
      Second, Cosner fails to establish either that the district court
impermissibly participated in plea discussions or, if it did, that such
participation had any effect on the fairness and impartiality of his trial and
sentencing. See FED. R. CRIM. P. 11(c)(1), (h); United States v. Crowell, 60 F.3d
199, 205 (5th Cir. 1995).
      Third, we are unpersuaded that this is a “rare case” in which the record
is sufficiently developed to allow this court to consider Cosner’s claims of
ineffective assistance of trial counsel in the first instance on direct appeal. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Accordingly, we
dismiss those claims without prejudice to collateral review. Id.
      AFFIRMED.




                                           2